Citation Nr: 9927512	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-12 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable evaluation from August 18, 
1995 through September 18, 1995, and a rating in excess of 20 
percent from September 19, 1995, for bilateral hearing loss 
disability.

2.  Entitlement to a compensable evaluation from August 18, 
1995 through September 18, 1995, and a rating in excess of 10 
percent from September 19, 1995, for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted service connection for 
bilateral hearing loss and tinnitus, and assigned initial 
evaluations.


REMAND

A review of the record shows that in VA Form 9, dated in July 
1998, the veteran states that he believes his hearing loss 
and tinnitus warrant higher ratings retroactive to 1946.  The 
Board finds that the veteran has filed a timely notice of 
disagreement with the service connection effective dates 
assigned in the March 1998 rating decision.  The record 
reflects that the veteran has not been provided a statement 
of the case on these issues.

Service connection for bilateral hearing loss and tinnitus 
were granted in the March 1998 rating decision.  The hearing 
loss was evaluated as noncompensable, effective from August 
18, 1995, and 20 percent disabling, effective from September 
19, 1995, under Diagnostic Code 6102.  The tinnitus was 
evaluated as noncompensable, effective from August 18, 1995, 
and 10 percent disabling, effective from September 19, 1995, 
under Diagnostic Code 6260.  The veteran is appealing this 
initial rating.  Therefore, the issues do not involve claims 
for increased ratings for bilateral hearing loss and 
tinnitus, which would constitute new claims.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  The issues on appeal 
involve entitlement to higher initial ratings for the 
service-connected bilateral hearing loss and tinnitus.  The 
RO should address the claims for earlier effective dates for 
service connection for bilateral hearing loss and tinnitus 
before the Board decides the appeal for higher initial 
ratings for these disabilities.

The Board notes that the criteria for rating diseases of the 
ear were amended effective June 10, 1999.  64 Fed. Reg. 
25202-25210 (1999).  Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Although the amendment made no change to the method of 
determining the percentage evaluation for hearing impairment 
(Tables VI, VIa and VII remain the same), the amended 
regulations provide for two new provisions for evaluating 
veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under section 4.85, 
because the speech discrimination test may not reflect the 
severity of communicative functioning these veterans 
experience.  64 Fed. Reg. 25202, 25203 (to be codified at 
38 C.F.R. § 4.86 (1999)).  The RO must consider the revised 
regulations in evaluating the service connected bilateral 
hearing loss and tinnitus.

In light of the circumstances in this case, it is REMANDED to 
the RO for the following action:

1.  The RO should request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
pending claims.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims folder any medical 
records identified by the veteran which 
have not been secured previously.

2.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the current nature and extent of hearing 
loss impairment and tinnitus.  Pure tone 
thresholds in each ear at the frequencies 
of 1000, 2000, 3000, and 4000 Hertz 
should be noted.  In addition speech 
recognition scores in each ear should be 
recorded.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
development actions, including the 
medical examination, have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development, adjudicate the issues of 
earlier effective dates for service 
connection for bilateral hearing loss and 
tinnitus, and readjudicate the issues 
concerning the evaluations of those 
disabilities, taking into consideration 
both the former and amended rating 
criteria.  See Karnas, supra.

4.  If the benefits sought on appeal, 
including earlier effective dates for 
service connection for hearing loss and 
tinnitus, are not granted to the 
veteran's satisfaction, or if a timely 
Notice of Disagreement is received with 
respect to any other matter, the RO 
should issue a Supplemental Statement of 
the Case and inform the veteran and his 
representative of any issue with respect 
to which further action is required to 
perfect an appeal.  The veteran and his 
representative should be provided a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


